DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9/13/2018, 1/5/2019, 7/23/2019, 8/16/2020, and 2/222021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein indicated by a strike-though has not been considered.
Applicant has not provided copies of all non-patent literature cited, and while Applicant has provided a brief abstract for each of the foreign documents listed, but such a submission, while meeting the requirement for “A concise explanation of the relevance… of the information, of each patent, publication, or other information listed that is not in the English language” but does not satisfy the requirement to provide a legible copy of each cited foreign patent document. The foreign language documents referred to in the above indicated information disclosure statements have therefore not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, inter alia, that “a stationary sub-assembly having two housings, wherein each housing is nested in a respective hinge of the stationary sub-assembly,” however, according to the specification “actuation magnet 108, sensing mamagnet 110, and hinges 114a and 114b will be referred to henceforth as "actuated sub- assembly" 116” (see specification page 3), and that “Base 118 and housings 120a and 120b form a "stationary sub-assembly" 122” (see specification page 4). Therefore it is clear that the actuated sub-assembly comprises the hinge, and not the stationary sub-assembly as recited in claim 1. Furthermore, as can be seen in Fig. 6B of the instant application, the hinge is nested inside the stationary sub-assembly, as opposed to the stationary sub-assembly being nested inside the hinge currently recited in claim 1. 
For the purposes of this examination, Examiner will construe claim 1 as reciting “b) a stationary sub-assembly having two housings, wherein each housing nests therein a respective hinge of the actuated sub-assembly to form a housing-hinge pair.”
Claims 2-7 are dependent on claim 1, and are rejected for substantially the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "non-accurate" in claim 1 is a relative term which renders the claim indefinite.  The term "non-accurate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The disclosure’s only discussion of the term “non-accurate” in the specification is as follows:
The step resolution and jitter (noise) of actuator 100, as described below, may be limited by a "non-accurate" sensing mechanism circuitry to 1/1000 of ϕ. For usage requirements, a 1/80 of ϕ step resolution may be acceptable, as described in PCT patent application PCT/IB2016/057366. However, a after actuator 100 has positioned the OPFE in a specific position, considerations of prevention of image blur require a jitter of no more than 1/200 degree. In system 100 and for example, 1/200 degree is equal to 1/4000 of ϕ, which is smaller than the 1/1000 ϕ jitter limit allowed by the sensing circuitry. To address this problem, a friction-based mechanism is provided to limit jitter to a level that does not exceed the allowable limit (1/200 degree, which in the examplple is 1/4000 of ϕ). For example, in some cases, significant friction may be designed and introduced between hinges 114a and 114b and housings 120a and 120b. After a control command moves (through a driving current, see below) actuated sub-assembly 116 to a desired position, as required by optical demands and as sensed by a sensing mechanism described below, the driving current may be turned off to reduce jitter caused by a non-accurate sensing mechanism.m. The significant friction and the positioning of axis 104 through the center-of-mass of actuated sub-assembly 116 will ensure that 116 fixed relative to stationary sub- assembly 122. The power turn-off also helps reduce the system power consumption.

This section does not give one having ordinary skill in the art any standard for assessing what the bounds of “non-accurate” means. The specification says that 1/1000 of ϕ is “non-accurate,” but then says that 1/80 of ϕ “may be acceptable,” despite being significantly larger (and therefore less accurate) than a resolution of 1/1000 of ϕ. Furthermore, the portion above is only recited as being exemplary, and therefore does not instruct the ordinary workman as to what the boundaries of the term “non-accurate” may be. The term is therefore indefinite.
Claim 1 also recites that the “non-accurate sensing mechanism… determines an allowable jitter limit,” however nothing in the specification discloses how such a determination is made, let alone how the sensing mechanism, which only detects the position, makes such a determination.
Since the recited features are only in the preamble, and only recited as to the intended use of the “actuator for rotating an optical path folding element,” it is unclear what, if any, structural implications are called for by such a recitation. That is, how is the structure of an actuator for rotating an optical path folding element different whether it is for rotating “over a scanning range in which an OPFE position is controlled by a non-accurate position sensing mechanism that determines an allowable jitter limit” versus one having the same claimed structure, but utilized to drive the OPFE over a different range? For the purposes of this examination, therefore, Examiner is construing the claims such that any actuator which is capable of rotating an OPFE and having the structure positively recited in the claim body as one having structure sufficient “for rotating an optical path folding element (OPFE) over a scanning range in which an OPFE position is controlled by a non-accurate position sensing mechanism that determines an allowable jitter limit.”
Claims 2-7 are dependent on claim 1, and are rejected for substantially the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (Pub. No. US 2006/0268431 A1; hereafter Jin) in view of Clune (U.S. Patent No. 5,805,325; hereafter Clune).
Regarding claim 1, Jin discloses an actuator for rotating an optical path folding element (OPFE) over a scanning range in which an OPFE position is controlled by a non-accurate position sensing mechanism that determines an allowable jitter limit, the actuator comprising: a) an actuated sub-assembly rigidly coupled to the OPFE and having two hinges that define a rotation axis (see Jin Fig. 10, items 114a and 115a); and b) a stationary sub-assembly having two housings, wherein each housing nests therein a respective hinge of the actuated sub-assembly to form a housing-hinge pair (see Jin Fig. 10, items 116, 117a, and 117b. See also claim interpretation based on the 112(a) rejection made above).
Jin does not disclose that a center-of-mass of the actuated sub-assembly is positioned to coincide with the rotation axis to limit jitter arising from the OPFE being rotated to and stopped at a given OPFE position to be no larger than an allowable limit.
Clune discloses that it was well known in the art at the time the invention was filed to provide a rotating mirror assembly with the axis of rotation coincidental to the center of mass in order to prevent undesirable torque on the system due to mechanical imbalance (see Clune col. 3, ll. 15-17).

Regarding claim 2, Jin as modified discloses the actuator of claim 1, wherein each housing-hinge pair has a degree of friction designed to assist in limiting the jitter arising from the OPFE being rotated to and stopped at the given OPFE position to be no larger than the allowable limit (any system inherently has some amount of friction, which would aid in holding the mirror in the desired position..

Regarding claim 3, Jin as modified discloses the actuator of claim 2, wherein the stationary sub-assembly includes a position sensor for sensing the given OPFE position (see Jin Fig. 2, items 44 and 47).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Clune as applied to claim 3, above, and further in view of Goldenberg et al. (Pub. No. US 2018/0024329 A1; hereafter Goldenberg).
Regarding claim 4, Jin in view of Clune discloses the actuator of claim 3, but does not disclose that the position sensor includes a Hall bar sensing element.
Goldenberg discloses the use of Hall-bars as one type of acceptable position sensing devices, among others (see Goldenberg paragraph [0114] “For example, while the use of Hall-bars as an example 
It is deemed obvious to one having ordinary skill in the art to substitute one known element for another to obtain predictable results (see MPEP 2143(I)(B)). It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the disclosed position sensing element of Jin in view of Clune with another well-known position sensing element such as the Hall-bar of Goldenberg to achieve the expected result of position sensing using either alternative.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view as applied to claim 1, above, and further in view of Chmielewski et al. (U.S. Patent No. 5,717,512; hereafter Chmielewski).
Regarding claims 5-7, Jin in view of Clune discloses the actuator of claim 1, but does not disclose that the scanning range is larger than ±1.5 degrees around a rest position of the OPFE; wherein the scanning range is further at least ±5 degrees around the rest position of the OPFE; or wherein the scanning range is further up to ±20 degrees around the rest position of the OPFE.
Jin is silent as to the actual scanning range achievable by the device, Chmielewski discloses a scanning mirror assembly which is capable of achieving a “mirror's motion in either the pan or tilt axis is +/-17.5 degrees” (see Chmielewski col. 6, ll. 10-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jin in view of Clune with a scanning range of +/-17.5 in order to effectuate an effective field of view for the device of +/-35 degrees, generating a 70 degree wider field of view than for a stationary prism. Furthermore, while +/-17.5 degrees does not cover the entirety of the range of “up to 20 degrees” it has been held that “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (see MPEP 2144.05(I)). In this case, up to 17.5 degrees is sufficiently close to 20 degrees that one having ordinary skill in the art would recognize the obviousness of the range since there is no criticality in the device scanning +/-2.5 degrees further than the disclosed prior art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	5/6/2021